Citation Nr: 0010919	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-17 901 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease with lumbar spine muscle spasm (claimed as a back 
disorder) as secondary to his service-connected gunshot wound 
of the right ankle.

3.  Entitlement to an increased (compensable) evaluation for 
schistosomiasis.

4.  Entitlement to an increased evaluation for a through and 
through gunshot wound of the right ankle with posttraumatic 
degenerative osteoarthritis by x-ray, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.  The veteran also had service from August 1953 
to August 1954 for which he received an undesirable 
discharge.  The veteran is only entitled to VA benefits based 
on his first period of service as his second period of 
service does not meet the criteria for VA benefits.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran requested and was scheduled to 
appear at a hearing before a hearing officer at the RO in 
April 1999; however, the veteran canceled this hearing and 
requested that the case be forwarded to Board.  

Preliminary review of the record does not reveal that the RO 
considered referral of the veteran's claims for increased 
evaluations for his gunshot wound of the right ankle and 
schistosomiasis to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of PTSD is not of 
record.

2.  Competent evidence showing a nexus between the veteran's 
degenerative joint disease with lumbar spine muscle spasm 
(claimed as a back disorder) and his active duty service.

3.  The veteran's degenerative joint disease with lumbar 
spine muscle spasm (claimed as a back disorder) has not been 
etiologically related by competent evidence to the 
service-connected gunshot wound of the right ankle.

4.  The veteran's service-connected intestinal 
schistosomiasis has been shown to be essentially 
asymptomatic.

5.  The residuals of a through and through gunshot wound of 
the right ankle are manifested by complaints of pain and 
discomfort, with clinical evidence principally of ankle 
swelling, limitation of motion of the ankle and well-healed 
scars which are not both tender and painful on objective 
examination.

6.  The residuals of through and through gunshot wound of the 
right ankle are not productive of more than moderate 
disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for degenerative joint disease with lumbar spine muscle spasm 
(claimed as a back disorder), either directly to the 
veteran's service or as secondary to his service-connected 
gunshot wound of the right ankle, is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

3.  The criteria for a compensable evaluation for 
schistosomiasis have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.114, 
Diagnostic Code 7324 (1999).

4.  An increased evaluation for residuals of gunshot wound 
injury to the right ankle in excess of 10 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a)(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran contends that he is entitled to service 
connection for PTSD and a back disorder as a result of his 
service-connected gunshot wound to the right ankle.  It is 
necessary to determine if he has submitted a well grounded 
claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). Service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  The Court has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection is currently in effect 
for gunshot wound of the right ankle with posttraumatic 
degenerative osteoarthritis.

The veteran's service records reveal that he served as a 
private with the marines during the Korean Conflict and that 
he received the Korean Service Medal with star and the United 
Nations Medal.

A.  PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); see Cohen v. 
Brown, 10 Vet. App. 128, 136-7 (1997).

Service medical records do not show that the veteran 
complained, was treated for, or was diagnosed with PTSD 
during honorable active duty service.  The veteran's 
psychiatric evaluation at his August 1953 separation 
examination was normal.

Private and VA psychiatric examinations from May to October 
1971 revealed diagnoses of paranoid schizophrenia, neurosis, 
paranoid schizophrenic reaction, and alcoholic deterioration.  
A diagnosis of paranoid schizophrenia was recorded in 1976.

A July 1996 private psychiatric evaluation report indicated 
that the veteran began developing bizarre behavior and 
drinking alcohol during the period of military service from 
which he was given a dishonorable discharge.  It was noted 
that the veteran continued exhibiting disruptive and 
aggressive behavior.  The diagnosis was major depressive 
illness, moderate, recurrent.  

In a May 1999 VA psychiatric examination, the veteran 
reported that he had been hospitalized in a psychiatric 
hospital in 1971 due to alcoholism.  It was also noted that 
the veteran had a diagnosis of neurosis, undetermined.  The 
examiner noted that there was absolutely no evidence of any 
kind of complaints or treatment for any neuropsychiatric 
disorder before 1971.  According to the examiner, after 
considering the history provided by the veteran and the 
presentation of symptoms, there was no evidence to sustain a 
diagnosis of PTSD.  However, prior to providing a final 
diagnosis, a social and industrial survey was requested.  
Following a July 1999 Social and Industrial survey, the 
examiner stated that there was no support for a diagnosis of 
PTSD.  The final diagnoses included schizophrenia, residual 
type and alcohol dependence, in remission.     

Although the veteran has stated that he has PTSD and such is 
due to service, his statements cannot serve to well ground 
the claim because he is not competent to make such an 
allegation.  The veteran's claim for service connection for 
PTSD is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's assertions that he has PTSD are not competent and 
do not establish a well grounded claim.  Chelte v. Brown, 10 
Vet. App. 268 (1997).  As there is no competent evidence of 
record of a diagnosis of PTSD, the Board concludes that the 
veteran's claim for service connection for PTSD is not well 
grounded and accordingly, the claim for service connection 
for PTSD is denied.  38 U.S.C.A. § 5107 (West 1991).

As there is no diagnosis of PTSD, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) do not apply 
to this case.  As the claim is not well grounded, the duty to 
assist the claimant in developing the facts related to the 
claim does not apply.  See 38 U.S.C.A. § 5107(a).

B.  Back disorder

As noted previously, the veteran contends that his back 
disorder developed secondary to his service-connected gunshot 
wound of the right ankle.

Service medical records do reveal that the veteran sustained 
a gunshot wound to his right ankle.  Service medical records 
show no complaints, findings, or diagnosis of a back disorder 
during service.  At his August 1953 separation examination, 
the evaluation of the spine was normal.  A diagnosis of 
lumbar intervertebral disc syndrome was recorded in August 
1955.

A September 1971 VA examination contains no complaints, 
findings, or diagnoses of a back disorder.  In fact, the 
examiner noted that the evaluation of the musculoskeletal 
system was normal.  

In a May 1999 VA examination, the examiner noted that the 
veteran was initially seen for low back pain at a hospital in 
New York in 1969.  The veteran currently complained of low 
back pain with radiation to posterior right leg to ankle and 
foot.  The veteran reported that he was not taking any pain 
medication.  There was no objective evidence of painful 
motion on range of motion; although mild lumbar paravertebral 
muscle spasm was noted.  His gait was normal.  The examiner 
noted that although the veteran did not need crutches, 
braces, or a cane to walk, he did use a cane for support.  
The diagnosis was mild to moderate degenerative joint disease 
and lumbar spine muscle spasm by X-rays.  After reviewing the 
claims folder, the examiner noted that the veteran's service 
medical records and separation examination did not mention a 
back disorder or complaint and there was no evidence of 
treatment of back disorder from separation until present.  
The examiner opined that the veteran's current back disorder 
was not etiologically related or secondary to his service-
connected right ankle gunshot wound.

Upon review, the Board finds that the veteran's claim for 
service connection for degenerative joint disease with lumbar 
spine muscle spasm (claimed as a back disorder) is not well 
grounded.  The veteran is competent to report on that which 
he has personal knowledge; that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  The Board has 
carefully considered the statements of the veteran with 
respect to his claim; however, through these statements 
alone, the veteran cannot meet the burden imposed by section 
5107(a) merely by presenting his lay statements as to the 
existence of a disease and a relationship between that 
disease and his service because lay persons are not competent 
to offer medical opinions.  Espiritu, 2 Vet. App. 492.  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support the claim, the claim cannot be well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, 
the Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In the instant case, there is no competent medical evidence 
linking the veteran's current back disorder, degenerative 
joint disease and muscle spasm of the lumbar spine, to the 
veteran's service-connected gunshot wound of the right ankle 
or to active service.  In fact, following review of the file 
and examination of the veteran, a VA examiner specifically 
opined that the veteran's current back disorder was not 
etiologically related to his service-connected right ankle 
gunshot wound. Thus, the Board finds that the veteran's 
current back disorder, diagnosed as degenerative joint 
disease and muscle spasm of the lumbar spine, is not 
secondary to the his service-connected gunshot wound of the 
right ankle.  Accordingly, the Board concludes that the 
veteran's claim for service connection for a back disorder as 
secondary to his service-connected gunshot wound of the right 
ankle is not well grounded and is denied.  

II.  Increased evaluations

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased evaluation for schistosomiasis and 
gunshot wound of the right ankle are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, his assertions that 
his service-connected disabilities have worsened raise a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The veteran has been recently examined and 
his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met. 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

A.  Schistosomiasis

Service connection for schistosomiasis was granted by means 
of a November 1971 rating decision and assigned a 
noncompensable evaluation under Diagnostic Code 7324.  It was 
noted that service medical records revealed that the veteran 
had a definite infestation of Schistosoma mansoni during 
service.  However, a September 1971 VA examination revealed 
that the evaluation of the digestive system was normal.

The RO has rated the veteran's schistosomiasis as intestinal 
or hepatic distomiasis under 38 C.F.R. § 4.114, Diagnostic 
Code 7324 (1999).  In such circumstances, when an unlisted 
condition is encountered, it is permissible to rate the 
disability under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (1999).  Under Diagnostic Code 7324, a noncompensable 
evaluation is warranted for mild symptoms or no symptoms.  
Moderate symptoms warrant a 10 percent evaluation and severe 
symptoms warrant a 30 percent evaluation.

In June 1998 statement, the veteran contended that his 
service-connected bowel disorder had worsened and requested 
evaluation for an increased rating.  The Board finds that the 
veteran is competent to report his symptoms.  Layno, 6 Vet. 
App. at 470.  However, the Board attaches far more probate 
weight to the observations and opinions of competent medical 
professional when evaluating the evidence.  The Board finds 
that the specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.

After having reviewed the evidence of record, the Board finds 
that preponderance of the evidence is against a compensable 
evaluation for schistosomiasis.  The clinical documentation 
does not objectively indicate that the veteran's 
schistosomiasis is symptomatic.  During recent VA 
examinations in June 1998 and May 1999, the veteran reported 
occasional diarrhea but denied constipation, weight gain or 
loss, and nausea or vomiting.  On evaluation, there were 
positive bowel sounds and the abdomen was soft, depressible 
and nontender.  There was no hepatosplenomegaly and no 
evidence of ascites or collateral circulation.  An ova and 
parasite evaluation of the stool and sigmoidoscopy with 
biopsy were negative.  A liver and spleen scan was normal.  
It was noted that the veteran failed to report for a rectal 
biopsy.  The diagnosis was intestinal schistosomiasis, 
inactive without residuals. 

Therefore, the Board concludes that a compensable evaluation 
for the veteran's schistosomiasis is not warranted under 38 
C.F.R. § 4.114, Diagnostic Code 7324 and there is no doubt to 
be resolved.

B.  Gunshot wound of the right ankle

Service medical records reveal that the veteran accidentally 
discharged his rifle through his right ankle.  X-rays 
revealed a comminuted fracture of the lateral malleolus 
together with a nondisplaced fracture of the posterior tibial 
tip and a fracture through the sustentaculum of the right 
foot.  A posterior splint was applied to the right leg to the 
mid-thigh.  The diagnosis was through and through wound with 
compound fracture of the right fibula and talus with no 
artery or nerve involvement.  An August 1952 notation 
indicated that the veteran's wounds had healed and a short 
leg cast was applied.  A May 1953 notation indicates that x-
rays of the right ankle revealed no evidence of fracture.  At 
his August 1953 separation examination, the evaluation of the 
lower extremities was normal.

The veteran filed a claim for service connection in July 
1971.  In a November 1971 rating decision, the RO granted 
service connection for through and through gunshot wound of 
the right ankle under 38 C.F.R. § 4.73, Diagnostic Code 5311 
(Muscle Group XI) and assigned a 10 percent evaluation.

The Board notes that the regulations regarding evaluating 
muscle injuries from missile wounds were revised effective 
July 3, 1997.  However, as the veteran filed his claim for 
increase in June 1998, subsequent to such revisions, only the 
revised regulations are applicable to his claim for increase.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Group XI.  Function:  Propulsion, plantar flexion of foot 
(1); stabilization of arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6). Posterior and lateral crural muscles, 
and muscles of the calf: (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (1999).  Under the provisions of 
Diagnostic Code 5311, a noncompensable rating will be 
assigned for slight muscle injury to muscle group XI of the 
foot or leg.  A 10 percent rating is assigned for moderate 
muscle injury to muscle group XI of the foot or leg.  A 20 
percent rating is warranted for a moderately severe muscle 
injury to muscle group XI of the foot or leg.  A 30 percent 
evaluation is warranted for severe muscle injury to muscle 
group XI of the foot or leg.

Muscle injuries residual to missile wounds are rated in 
accordance with 38 C.F.R. § 4.56 of the regulations, which 
provides that muscle disabilities are to be evaluated in the 
following manner:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  (1) Slight 
disability of muscles.  (i) Type of injury.  Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  (3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. (4) 
Severe disability of muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.
38 C.F.R. § 4.56 (1999).
 
In the instant case, the veteran sustained a gunshot wound of 
the right ankle with compound fracture of the right fibula 
and talus.  The wound was through and through, entering just 
above the medial malleolus and exiting just anterior to the 
lateral malleolus of the right ankle.  As previously noted, 
the RO granted service connection for the veteran's gunshot 
wound to the right ankle and assigned a 10 percent disabling 
under Diagnostic Code 5311 in November 1971.  The 10 percent 
rating contemplates moderate injury, Muscle Group XI.  
According to 38 C.F.R. § 4.56(b), a through and through 
injury is at least of moderate degree for each muscle group 
involved.

At a July 1998 VA muscle examination, the veteran complained 
of right ankle pain that was exacerbated by prolonged 
walking.  On examination, the veteran complained of severe 
pain in the medial and lateral aspect of the right ankle.  On 
evaluation, an entry scar on the medial malleolus on the 
medial aspect of the ankle that was brownish in color and an 
exit scar on the lateral aspect of the lateral malleolus of 
the right ankle were noted.  Both scars were moderately 
tender to palpation objectively.  There was soft tissue 
swelling with edema of the right ankle.  There was no tissue 
loss in comparison, no muscle groups penetrated, no tendon 
damage, and no adhesions.  There were flattened deformities 
of both medial and lateral malleolus and the right medial 
malleolus was twice the size of the contralateral side.  
Muscle strength of all muscles in the right ankle was good, 
graded 5 of 5 and there was full and complete range of motion 
of the right ankle.  The veteran's gait was normal.  X-rays 
of the right ankle revealed posttraumatic degenerative 
osteoarthritis of the right ankle.  The diagnosis was through 
and through gunshot wound of the right ankle. 

At a May 1999 VA joint examination, the veteran complained of 
pain and tingling around the ankle joint and heel with 
limitation of motion.  The examiner noted that the veteran 
denied taking pain medication.  It was noted that his gait 
was normal and he did not require assistance walking but that 
he used a cane for support.  On evaluation, range of motion 
exercises revealed dorsiflexion to 0 degrees, and plantar 
flexion to 35 degrees with no objective evidence of painful 
motion.  There was no edema, effusion, instability, redness, 
or abnormal or guarding movements of the right ankle.  There 
were no constitutional signs for inflammatory arthritis.  
There was mild non-disabling tenderness to palpitation on the 
lateral malleolus and a prominent bony deformity of the 
lateral malleolus.  The diagnoses were gunshot wound to the 
right ankle and degenerative joint disease of the right ankle 
by x-ray.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's gunshot wound to the 
right ankle.  The Board has considered the veteran's 
statements including his complaints of severe pain and 
tingling in the right ankle and heel.  The current clinical 
evidence shows ankle swelling and limitation of motion on 
occasion, as well as tenderness to palpitation and 
osteoarthritis of the ankle on x-ray.  He also has well- 
healed scars over the ankle which have been characterized as 
objectively tender.  

On the other hand, the current clinical evidence shows no 
tissue loss, no muscle groups penetrated, no tendon damage, 
no muscle weakness and no adhesions.  There was also no 
objective evidence of painful motion, instability, redness, 
or abnormal or guarding movements of the right ankle.  The 
Board notes that the medical record does not show prolonged 
infection, or sloughing of soft parts, or intermuscular 
scarring, or hospitalization for a prolonged period for 
treatment of the gunshot wound.  The medical record also does 
not show loss of deep fascia or muscle substance or impaired 
muscle strength.  

In view of this evidence, and the criteria set forth at 
38 C.F.R. § 4.56, the Board concludes that the gunshot wound 
did not cause moderately severe injury involving Muscle Group 
XI.  The through and through gunshot wound without muscle or 
tendon damage, instead, caused the moderate muscle injury for 
which the veteran is adequately compensated by the current 10 
percent rating.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In rating the gunshot wound residuals, the Bord has 
considered the Court's holding  in Esteban v. Brown, 6 Vet. 
App. 259 (1994) (conditions are to be rated separately under 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14).  In this regard, it 
is noted that the gunshot wound scars, one on the medial 
malleolus and the other on the lateral malleolus of the 
ankle, have been found to be moderately tender to palpation 
on objective evaluation.  They have not, however, been found 
to be both tender and painful on objective evaluation.  
Therefore, the Board does not find that either scar warrants 
a separate 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7804. (superficial scars which are tender and 
painful on objective demonstration are 10 percent disabling).


ORDER

Service connection for PTSD is denied.  Service connection 
for degenerative joint disease and muscle spasm of the lumbar 
spine is denied.  A compensable evaluation for 
schistosomiasis is denied.  An evaluation in excess of 10 
percent for gunshot wound of the right ankle is denied. 


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


